UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. September 30, 2015 (Unaudited) Common Stocks99.2% Shares Value ($) Banks1.4% Wells Fargo & Co. 818,900 Capital Goods2.8% Berkshire Hathaway, Cl. A 233 a,b 45,490,920 United Technologies 439,750 39,133,353 Consumer Durables & Apparel1.7% Christian Dior 234,450 43,893,383 Hermes International 16,995 6,187,466 Consumer Services1.2% McDonald's 365,600 Diversified Financials10.4% American Express 646,150 47,899,099 BlackRock 193,450 57,545,571 Franklin Resources 756,549 28,189,016 Intercontinental Exchange 118,700 27,893,313 JPMorgan Chase & Co. 1,342,500 81,852,225 State Street 512,000 34,411,520 Visa, Cl. A 512,000 35,665,920 Energy10.4% Chevron 1,140,600 89,970,528 ConocoPhillips 846,400 40,593,344 Exxon Mobil 1,708,098 126,997,086 Occidental Petroleum 843,100 55,771,065 Food & Staples Retailing2.0% Walgreens Boots Alliance 645,675 53,655,593 Whole Foods Market 244,250 7,730,513 Food, Beverage & Tobacco21.2% Altria Group 1,708,590 92,947,296 Anheuser-Busch InBev, ADR 323,700 34,415,784 Coca-Cola 2,765,900 110,967,908 Diageo, ADR 285,400 30,763,266 Nestle, ADR 1,261,650 94,926,546 PepsiCo 648,200 61,125,260 Philip Morris International 2,110,050 167,390,266 SABMiller 835,500 47,344,671 Health Care Equipment & Services1.7% Abbott Laboratories 1,297,100 Household & Personal Products4.5% Estee Lauder, Cl. A 798,050 64,386,674 Procter & Gamble 981,100 70,580,334 Insurance2.3% ACE 675,300 Materials1.8% Air Products & Chemicals 127,550 16,272,829 Praxair 386,850 39,404,541 Media5.0% McGraw-Hill Financial 326,050 28,203,325 Twenty-First Century Fox, Cl. A 1,268,358 34,220,299 Twenty-First Century Fox, Cl. B 488,750 13,230,463 Walt Disney 749,650 76,614,230 Pharmaceuticals, Biotech & Life Sciences12.4% AbbVie 1,260,450 68,581,084 Celgene 162,500 a 17,577,625 Gilead Sciences 376,000 36,919,440 Johnson & Johnson 339,700 31,710,995 Novartis, ADR 586,900 53,947,848 Novo Nordisk, ADR 1,720,100 93,298,224 Roche Holding, ADR 2,201,800 72,549,310 Semiconductors & Semiconductor Equipment3.5% ASML Holding 359,500 b 31,628,810 Texas Instruments 1,375,400 68,109,808 Xilinx 168,600 7,148,640 Software & Services6.0% Automatic Data Processing 440,200 35,374,472 Facebook, Cl. A 535,300 a 48,123,470 International Business Machines 286,250 41,497,662 Oracle 1,113,450 40,217,814 VeriSign 250,000 a,b 17,640,000 Technology Hardware & Equipment6.7% Apple 1,574,100 173,623,230 QUALCOMM 525,200 28,218,996 Telecommunication Services1.9% Comcast, Cl. A 1,015,400 Transportation2.3% Canadian Pacific Railway 317,700 45,612,189 Union Pacific 255,000 22,544,550 Total Common Stocks (cost $1,570,731,119) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,893,728) 9,893,728 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $36,670,465) 36,670,465 c Total Investments (cost $1,617,295,312) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $38,786,172 and the value of the collateral held by the fund was $38,584,303, consisting of cash collateral of $36,670,464 and U.S. Government & Agency securities valued at $1,913,839. c Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $1,427,091,072 of which $1,449,450,334 related to appreciated investment securities and $22,359,262 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.2 Pharmaceuticals, Biotech & Life Sciences 12.4 Diversified Financials 10.4 Energy 10.4 Technology Hardware & Equipment 6.7 Software & Services 6.0 Media 5.0 Household & Personal Products 4.5 Semiconductors & Semiconductor Equipment 3.5 Capital Goods 2.8 Insurance 2.3 Transportation 2.3 Food & Staples Retailing 2.0 Telecommunication Services 1.9 Materials 1.8 Consumer Durables & Apparel 1.7 Health Care Equipment & Services 1.7 Money Market Investments 1.5 Banks 1.4 Consumer Services 1.2 † Based on net assets. The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,443,254,694 - - Equity Securities - Foreign Common Stocks+ 457,141,977 97,425,520 - Mutual Funds 46,564,193 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/Bradley J.
